Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Franco S. DeLiguori and applicant Alejandro Barchine on February 9, 2021.
The application has been amended as follows: 
Claim 1, line 20, “bracket and the tubular post” has been deleted and –bracket, the tubular post, and pin/sleeve assembly—have been inserted. 
Claim 8, line 1, “7” has been deleted and –1—has been inserted.
Claim 8, line 1, “wherein the” has been deleted and –further comprising a – has been inserted. 
Claim 8, line 2, “comprises” has been deleted and –including—has been inserted. 
Claim 9, line 1, “7” has been deleted and –1—has been inserted.

Claim 9, line 2, “comprises” has been deleted and –including—has been inserted. 
Claim 25, line 22, “bracket and the tubular post” has been deleted and –bracket, the tubular post, and pin/sleeve assembly—have been inserted. 
Claims 7, 14-17 have been canceled. 

Reasons for Allowance
Claims 14-6, 8, 9, 10, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a device for repairing and reinforcing a pivot pin support for a door, the device comprising: a bracket configured to be securely engaged with a surface portion of the door in which the pivot pin support is provided, the bracket having a through-hole; a single tubular post extending from a surface portion of the bracket and having a bore concentric with the through-hole; a tubular sleeve having a bore and being configured to be inserted into and received by the concentric through-hole of the bracket and bore of the tubular post so as to be retained therein by friction-fit in an assembled state of the device; and a pin/sleeve assembly having a pin and a sleeve mounted on the pin, the pin/sleeve assembly being configured to be inserted into and extend directly through the bore of the tubular sleeve so as to be retained directly therein by friction-fit; , the tubular sleeve is configured to be interposed between the concentric through-hole of the bracket and bore of the tubular post and the pin/sleeve assembly; wherein the tubular sleeve is an element that is separate and independent .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631